JOURNAL ENTRY
The prior Journal Entry and Opinion of this court released on February 24, 2000, contained an error on page two, paragraph two, which reads:
"and enter judgment for the appellee in the amount of $105.05, plus interest at a rate of 10 per cent."
This sentence should have read as follows:
"and enter judgment for the appellant in the amount of $105.05, plus interest at a rate of 10 per cent."
IT IS HEREBY ORDERED that said Journal Entry and Opinion of February 24, 2000, be amended nunc pro tunc to correct the error set forth above. The amended Journal Entry and Opinion, nunc protunc February 24, 2000, is attached.
IT IS FURTHER ORDERED that, as so amended, said Journal Entry and Opinion of February 24, 2000 shall stand in full force and effect as to all its particulars.
TERRENCE O'DONNELL, P.J., and ANN L. KILBANE, J., CONCUR.
  ________________________________ PATRICIA ANN BLACKMON, JUDGE